DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-10, 14-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (“Boyd”) (US Patent Application Publication No. 2012/0045209) in view of Barzegar et al. (“Barzegar”) (US Patent Application Publication No. 2020/0174185).

Regarding claim 3, the combination of Boyd and Barzegar discloses the optical transmitter of claim 1, wherein at least one of the following is predefined: the number of the transmitted pulse amplitude modulation values corresponding to the previously transmitted training data bits, the number of the training data bits to be transmitted subsequently, an order of the pulse amplitude modulation, or a value of the indication as to whether the optical receiver correctly detects the currently transmitted training data bits (Boyd: fig. 3 PAM and paragraph 0029, orders of 4, 8, 16 relative to cost, bandwidth, noise and power; Barzegar: paragraph 0154, as applicable for the 
Regarding claim 4, the combination of Boyd and Barzegar discloses the optical transmitter of claim 1, wherein transmitting the selected pulse amplitude modulation value to the optical receiver comprises: performing digital-to-analog conversion on the selected pulse amplitude modulation value, and transmitting the converted selected pulse amplitude modulation value to the optical receiver (Boyd: paragraph 0033).  
Regarding claim 6, the combination of Boyd and Barzegar discloses the optical transmitter of claim 1, wherein the pulse amplitude modulation value is a 3-bit PAM8 (Boyd: fig. 3).  
Regarding claim 7, Boyd discloses a method performed at an optical transmitter (fig. 5 and paragraphs 0032-0034), comprising: performing a process to select a pulse amplitude modulation value from a set of candidate pulse amplitude modulation values (paragraphs 0027 and 0029), transmitting the selected pulse amplitude modulation value (fig. 5 and paragraphs 0032-0034) to an optical receiver (fig. 4 and paragraphs 0030-0031). Boyd discloses selecting the candidate PAM value based on characteristics of the user application and suggests selecting modulation based on “changing circumstances” (paragraphs 0027 and 0029), but does not disclose selecting the candidate PAM value based on currently transmitted training data bits, and encoding into the selected pulse amplitude modulation value the currently transmitted training data bits, and does not disclose receiving, from the optical receiver, an indication as to whether the optical receiver correctly detects the currently transmitted training data bits and updating the process at least in part based on the indication 

Regarding claim 9, the combination of Boyd and Barzegar discloses the method of claim 7, wherein at least one of the following is predefined: the number of the transmitted pulse amplitude modulation values corresponding to the previously transmitted training data bits, the number of the training data bits to be transmitted subsequently, an order of the pulse amplitude modulation, or a value of the indication as to whether the optical receiver correctly detects the currently transmitted training data bits (Boyd: fig. 3 PAM and paragraph 0029, orders of 4, 8, 16 predefined relative to cost, bandwidth, noise and power; Barzegar: paragraph 0154, as applicable for the combination, where the degradation trigger indicates a predefined degradation value for re-testing for modulation format re-selection).  
Regarding claim 10, the combination of Boyd and Barzegar discloses the method of claim 7, wherein transmitting the selected pulse amplitude modulation value to the 
Regarding claim 14, Boyd discloses a non-transitory computer-readable storage medium having computer program instructions stored thereon, the instructions, when executed by a processor on an optical transmitter, causing the optical transmitter to perform acts (fig. 5 and paragraphs 0032-0034 and 0037-0038) comprising: performing a process to select a pulse amplitude modulation value from a set of candidate pulse amplitude modulation values (paragraphs 0027 and 0029), transmitting the selected pulse amplitude modulation value (fig. 5 and paragraphs 0032-0034) to an optical receiver (fig. 4 and paragraphs 0030-0031). Boyd discloses selecting the candidate PAM value based on characteristics of the user application and suggests selecting modulation based on “changing circumstances” (paragraphs 0027 and 0029), but does not disclose selecting the candidate PAM value based on currently transmitted training data bits, and encoding into the selected pulse amplitude modulation value the currently transmitted training data bits, and does not disclose receiving, from the optical receiver, an indication as to whether the optical receiver correctly detects the currently transmitted training data bits and updating the process at least in part based on the indication towards a convergence value. Barzegar discloses selecting a candidate modulation based on currently transmitted training data bits, and encoding into the selected pulse amplitude modulation value the currently transmitted training data bits, and discloses receiving, from a remote optical receiver, an indication as to whether the 
Regarding claim 15, the combination of Boyd and Barzegar discloses the computer readable storage medium of claim 14, but does not expressly disclose that the process is performed by neural network learning or by a table lookup. However, the available modulation selections in Boyd are pre-determined (fig. 3 and paragraphs 0027 and 0029). Since Boyd is using a processor with memory to control functionality 
Regarding claim 16, the combination of Boyd and Barzegar discloses the computer readable storage medium of claim 14, wherein at least one of the following is predefined: the number of the transmitted pulse amplitude modulation values corresponding to the previously transmitted training data bits, the number of the training data bits to be transmitted subsequently, an order of the pulse amplitude modulation, or a value of the indication as to whether the optical receiver correctly detects the currently transmitted training data bits (Boyd: fig. 3 PAM and paragraph 0029, orders of 4, 8, 16 predefined relative to cost, bandwidth, noise and power; Barzegar: paragraph 0154, as applicable for the combination, where the degradation trigger indicates a predefined degradation value for re-testing for modulation format re-selection). 
Regarding claim 17, the combination of Boyd and Barzegar discloses the computer readable storage medium of claim 14, wherein transmitting the selected pulse amplitude modulation value to the optical receiver comprises: performing digital-to-analog conversion on the selected pulse amplitude modulation value; and transmitting the converted selected pulse amplitude modulation value after the conversion to the optical receiver (Boyd: paragraph 0033).  

Regarding claim 21, the combination of Boyd and Barzegar discloses the optical transmitter of claim 1, wherein the convergence condition is at least one of: a number of parameter coverage of the process of the optical transmitter reaching a set upper limit; an entropy or damage function value associated with the process being less than or equal to a threshold; a gradient value associated with the process being less than or equal to a threshold; or a number of iterations of the process reaching a set upper limit (Barzegar: paragraph 0151, as applicable for the combination, where “enhancing” the metric of “reduce propagation loss” reads on a damage function value [propagation loss] associated with the process being less than or equal to a threshold [“enhancing” inherently requires some threshold amount to qualify]).

Allowable Subject Matter
In light of the interpretation under 35 U.S.C. 112(f), claim 13 is allowed. The following is a statement of reasons for the indication of allowable subject matter: The broadest reasonable interpretation of a claim limitation that invokes 35 U.S.C. 112(f) is the structure, material or act described in the specification as performing the entire claimed function and equivalents to the disclosed structure, material or act. Thus for claim 13, the fig. 5 disclosure is relevant. The means for performing a process to select a pulse amplitude modulation value from a set of candidate pulse amplitude modulation values includes an encoder input for the training sequence bits into the encoder, the encoder selecting the PAM value according to the training sequence input and performing the PAM encoding; the means for receiving, from the optical receiver, an indication as to whether the optical receiver correctly detects the currently transmitted training data bits includes a feedback of the indication to the encoder for DQN or table lookup in the encoder; and the means for updating the process at least in part based on the indication includes encoder using the DQN or table for updating to a convergence condition.

Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive regarding the rejections under 35 USC § 103.
Applicant argues (Remarks 8-9), that the prior art does not disclose or suggest selecting the PAM value based on all 3 variables. This argument is not persuasive because the claim language does not require selecting a value based on all 3 variables. The claim recites “performing a process to select a [PAM] value from a set of…” and then recites 3 options. Performing a (singular) process to select a (singular) PAM value from “a set of” 3 claimed pluralities of PAM values, only requires a process that selects one from among a set of three claimed options, it does not require that the selecting is determined by three variables. If Applicant intends to achieve the latter scope, the corresponding clause could be amended as follows: …performing a process to select a pulse amplitude modulation value, the selection determined by 
Applicant also argues (Remarks 10) that the prior art does not update based on the indication towards a convergence condition. This argument is moot in view of the modified grounds of rejection. Applicant argues that Barzegar does not describe evolving or adjusting its settings in a particular direction. To the contrary, adjusting in order to “enhance” a performance in paragraph 0151 reads on adjusting in a particular direction, whether that’s increasing SNR, decreasing loss, etc.
Regarding the rationale, Applicant argues (Remarks 12) that it “does not point to an excerpt of Boyd or Barzegar that suggests a motivation for Boyd to implement [the updating].” This argument is not persuasive. An express teaching, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NATHAN M CORS/Primary Examiner, Art Unit 2636